          IN THE UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF ARKANSAS
                  JONESBORO DIVISION

CARLO W. OBREGON                                        PLAINTIFF

v.                     No. 3:17-cv-156-DPM

CAPITAL QUARRIES COMPANY,
INC., owned or held by Farmer Holding
Company, Inc.                                        DEFENDANT

                               ORDER
     For the reasons stated on the record at the 18 January 2019
telephone conference, Capital's motion for summary judgment, NQ 24,
is denied without prejudice.   Obregon has good cause to file an
amended complaint adding new claims and bringing in Waters as a
plaintiff. Amended complaint due by 1 February 2019. Obregon must
expedite receipt of Waters's right-to-sue letter from the EEOC. An
amended Final Scheduling Order will issue.
     So Ordered.


                                    D .P. Marshall Jr.
                                    United States District Judge
